DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “A VIBRATION MOTOR WITH MAGNETIC STEEL ASSEMLBY AND ELASTIC SUPPORT BETWEEN PILLARS ”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 AND 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US PG pub 20180166965 hereinafter “Mao”) in view of Zhang (US Patent 11081950 hereinafter “Zhang and in further view of Li et al. (US PG Pub 20210211030 hereinafter “Li”). 
Re-claim 1, Mao discloses a vibration motor (Title), comprising a fixing frame (212), a suspending frame (22), a drive coil(24,25), an elastic support (23), and a magnetic steel assembly (22,222); wherein the suspending frame (22) is suspended and supported over the fixing frame (212) by the elastic support (23); the magnetic steel assembly (222) is installed on the suspending frame (22,2212) and disposed at intervals on a periphery of the [coil 24]; the magnetic steel assembly comprises a first magnetic steel (2222, or 2221), a second magnetic steel (22224,2225) and a third magnetic steel (2223) that are superimposed in order; polarity directions of the first magnetic steel (2222 or 2221) and third magnetic steel (2223) are parallel with a central axis of the drive coil (in Z direction, P[0029. 2221, 2223 are magnetized in z direction), a polarity direction of the second magnetic steel (first and second vice magnets, 2224,2225 at least magnetized in x directions, which is perpendicular to z axis, see Fig.6) is perpendicular to the central axis of the drive coil (24,25, axis of coil is in Z direction); a side of the first magnetic steel (222 is an s pole, close to 2224) that the side facing the second magnetic steel (2224,2225, see P[0029) has the same polarity with a side of the third magnetic steel (2225 is close to 2221 is S pole) that the side facing the second magnetic steel (S side); and sides of the first and third magnetic steels (having hall back array side), being N sides) that the sides being close to the second magnetic steel have the same polarity with a side of the second magnetic steel that the side being close to the drive coil (close to either 24, 241,242, on bottom side or to inner sides of 252, 252, arrangement of mode of magnet set 222 is not limited to this embodiment, therefore it could be any arrangement of hall back array, any S,N, S,N,S, or SSNSS, or NSNSN, or NNSNN o any combinations of hall back array magnet structure as indicated in (]0029])).

    PNG
    media_image1.png
    473
    427
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    656
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    417
    398
    media_image3.png
    Greyscale

Mao fails to explicitly teach that an iron core, the iron core is installed on the fixing frame; the drive coil is wound around an outside wall of the iron core, the magnetic steel assembly disposed at intervals on a periphery of the iron core.
However, Zhang teaches an iron core (311), the iron core is installed on the fixing frame (13); the drive coil (313) is wound around an outside wall (around 311, see Fig.4) of the iron core (311), the magnetic steel assembly (5,disposed at intervals , 57 are located at intervals on a periphery of the iron core (311);
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the drive coil and fixing frame and vibrator of Mao wherein it has an iron core, the iron core is installed on the fixing frame; the drive coil is wound around an outside wall of the iron core as shown by Zhang to lower system stiffness, provide efficiency electromagnetic utilization (Zhang, Col.3, L.25-40).

    PNG
    media_image4.png
    611
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    382
    532
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    308
    356
    media_image6.png
    Greyscale

Mao as modified fails to explicitly the magnet is magnet steel. 	
However, Li teaches that the magnet is magnet steel (P[0037], magnet is magnetic steel).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to choose the material of the magnets disclosed by Mao wherein the magnet is magnet steel as taught by Li which is a form or type of hard magnet where the hard magnet having high hardness therefore it would have corrosion resistance, high temperature resistance and stable magnetism for long term (Li, P[0037]).  
Re-claim 2, Mao as modified discloses the vibration motor according to claim 1, 
Mao fails to explicitly teach wherein the vibration motor comprises an even number of the magnetic steel assembly, each two magnetic steel assemblies being one group that are disposed at two opposite sides of the drive coil.  
However, Zhang teaches the vibration motor (fig.3) comprises an even number (4) of the magnetic steel assembly (57,55), each two magnetic steel assemblies (55, or 57 are opposite) being one group that are disposed at two opposite sides  (55, and facing 55, and 57 facing 57 in Fig.3) of the drive coil (annotated Fig.3). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive coil magnets of Mao as modified wherein the vibration motor comprises an even number of the magnetic steel assembly, each two magnetic steel assemblies being one group that are disposed at two opposite sides of the drive coil as shown by Zhang to provide efficiency in electromagnetic utilization (Zhang, Col.3, L.25-40).
Re-claim 3, Mao as modified disclose the vibration motor according to claim 2 above. 
Mao fails to explicitly teach wherein the vibration motor comprises two magnetic steel assemblies that are symmetrically disposed at two opposite sides of the drive coil.  
However, Zhang teaches wherein the vibration motor comprises two magnetic steel assemblies (55,57) that are symmetrically disposed (see Fig.4)  at two opposite sides of the drive coil (see Fig.4).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive coil magnets of Mao as modified wherein the vibration motor comprises two magnetic steel assemblies that are symmetrically disposed at two opposite sides of the drive coil as shown by Zhang to provide efficient electromagnetic utilization (Zhang, Col.3, L.25-40).
Re-claim 4, Mao as modified teaches the vibration motor according to claim 2. 
Mao as modified fails to explicitly teach wherein the vibration motor comprises four magnetic steel assemblies that are disposed at intervals around the drive coil.  
However, Zhang teaches wherein the vibration motor comprises four magnetic steel assemblies (55,57) that are disposed at intervals (see Fig.4) around the drive coil (31,313).  
Therefore, it would have been obvious to one with ordinary skill in the art before he effective filling date of the invention to modify the drive coil magnets of Mao as modified wherein the vibration motor comprises four magnetic steel assemblies that are disposed at intervals around the drive coil as shown by Zhang to provide efficient electromagnetic utilization (Zhang, Col.3, L.25-40).
Re-claim 9, Mao as modified discloses the vibration motor according to claim 1 above. 
Mao as modified fails to explicitly teach wherein an outside wall of the iron core is provided with a winding groove, and the drive coil is wound in the winding groove.  
However, Zhang teaches wherein an outside wall of the iron core (around 311, see Fig.4) is provided with a winding groove (groove where coil is located), and the drive coil (313) is wound in the winding groove (in 311, see Fig.4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive coil vibrator of Mao wherein an outside wall of the iron core is provided with a winding groove, and the drive coil is wound in the winding groove as shown by Zhang to lower system stiffness, provide efficiency in electromagnetic utilization (Zhang, Col.3, L.25-40).
Re-claim 10, Mao as modified discloses the vibration motor according to claim 2 above. 
Mao as modified fails to explicitly teach wherein an outside wall of the iron core is provided with a winding groove, and the drive coil is wound in the winding groove.  
However, Zhang teaches wherein an outside wall of the iron core (around 311, see Fig.4) is provided with a winding groove (groove where coil is located), and the drive coil (313) is wound in the winding groove (in 311, see Fig.4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive coil vibrator of Mao wherein an outside wall of the iron core is provided with a winding groove, and the drive coil is wound in the winding groove as shown by Zhang to lower system stiffness, provide efficiency in electromagnetic utilization (Zhang, Col.3, L.25-40).
Re-claim 11, Mao as modified discloses the vibration motor according to claim 3 above. 
Mao as modified fails to explicitly teach wherein an outside wall of the iron core is provided with a winding groove, and the drive coil is wound in the winding groove.  
However, Zhang teaches wherein an outside wall of the iron core (around 311, see Fig.4) is provided with a winding groove (groove where coil is located), and the drive coil (313) is wound in the winding groove (in 311, see Fig.4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive coil vibrator of Mao wherein an outside wall of the iron core is provided with a winding groove, and the drive coil is wound in the winding groove as shown by Zhang to lower system stiffness, provide efficiency in electromagnetic utilization (Zhang, Col.3, L.25-40).
Re-claim 12, Mao as modified discloses the vibration motor according to claim 4 above. 
Mao as modified fails to explicitly teach wherein an outside wall of the iron core is provided with a winding groove, and the drive coil is wound in the winding groove.  
However, Zhang teaches wherein an outside wall of the iron core (around 311, see Fig.4) is provided with a winding groove (groove where coil is located), and the drive coil (313) is wound in the winding groove (in 311, see Fig.4). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive coil vibrator of Mao wherein an outside wall of the iron core is provided with a winding groove, and the drive coil is wound in the winding groove as shown by Zhang to lower system stiffness, provide efficiency in electromagnetic utilization (Zhang, Col.3, L.25-40).
Re-claim 13, Mao as modified disclose the vibration motor according to claim 9 above. 
Mao as modified fails to explicitly teach wherein the iron core comprises a first plate, a second plate that is disposed as parallel with the first plate and that is connected with the fixing frame, and a connected body disposed between the first plate and the second plate; the first plate, an outside wall of the connected body and the second plate are enclosed to form the winding groove.  
However, Zhang shows herein the iron core (311) comprises a first plate (annotated Fig.4), a second plate (annotated Fig.4) that is disposed as parallel (annotated Fig.4) with the first plate and that is connected with the fixing frame (13, fixing frame is housing which core 31 is attached to), and a connected body (annotated Fig.4, or Fig.3) disposed between the first plate and the second plate (annotated Fig.3); the first plate (annotated Fig.4) , an outside wall of the connected body  (annotated Fig.4) and the second plate (annotated Fig.4) are enclosed to form the winding groove (where winding 313 is located).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the drive coil and vibrator of Mao wherein the iron core comprises a first plate, a second plate that is disposed as parallel with the first plate and that is connected with the fixing frame, and a connected body disposed between the first plate and the second plate; the first plate, an outside wall of the connected body and the second plate are enclosed to form the winding groove as shown by Zhang to lower system stiffness, provide efficiency in electromagnetic utilization (Zhang, Col.3, L.25-40).
Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Zhang and in further view of Li as applied above, and in further view of Chun (US Patent 10158277 hereinafter “Chun”). 
Re-claim 5, Mao as modified discloses the vibration motor according to claim 1 above.
Mao fails to teach the vibration motor further comprises a magnetic conductive plate that is disposed between the magnetic steel assembly and the suspending frame.  
However, Chun teaches wherein the vibration motor further comprises a magnetic conductive plate (324,323) that is disposed between the magnetic steel assembly (332-334) and the suspending frame (120,420).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the vibration motor disclosed by Mao wherein the vibration motor further comprises a magnetic conductive plate that is disposed between the magnetic steel assembly and the suspending frame as suggested and shown by Chun to enhance the magnetic force of the vibrator improving driving force (Chun, Col.3, L.45-50).
Re-claim 6, Mao as modified discloses the vibration motor according to claim 2 above.
Mao fails to teach the vibration motor further comprises a magnetic conductive plate that is disposed between the magnetic steel assembly and the suspending frame.  
However, Chun teaches wherein the vibration motor further comprises a magnetic conductive plate (324,323) that is disposed between the magnetic steel assembly (332-334) and the suspending frame (120,420).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the vibration motor disclosed by Mao wherein the vibration motor further comprises a magnetic conductive plate that is disposed between the magnetic steel assembly and the suspending frame as suggested and shown by Chun to enhance the magnetic force of the vibrator improving driving force (Chun, Col.3, L.45-50).
Re-claim 7, Mao as modified discloses the vibration motor according to claim 3 above.
Mao fails to teach the vibration motor further comprises a magnetic conductive plate that is disposed between the magnetic steel assembly and the suspending frame.  
However, Chun teaches wherein the vibration motor further comprises a magnetic conductive plate (324,323) that is disposed between the magnetic steel assembly (332-334) and the suspending frame (120,420).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the vibration motor disclosed by Mao wherein the vibration motor further comprises a magnetic conductive plate that is disposed between the magnetic steel assembly and the suspending frame as suggested and shown by Chun to enhance the magnetic force of the vibrator improving driving force (Chun, Col.3, L.45-50).
Re-claim 8, Mao as modified discloses the vibration motor according to claim 4 above.
Mao fails to teach the vibration motor further comprises a magnetic conductive plate that is disposed between the magnetic steel assembly and the suspending frame.  
However, Chun teaches wherein the vibration motor further comprises a magnetic conductive plate (324,323) that is disposed between the magnetic steel assembly (332-334) and the suspending frame (120,420).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the vibration motor disclosed by Mao wherein the vibration motor further comprises a magnetic conductive plate that is disposed between the magnetic steel assembly and the suspending frame as suggested and shown by Chun to enhance the magnetic force of the vibrator improving driving force (Chun, Col.3, L.45-50).
Claim 14  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Zhang and in further view of Li as applied above, and in further view of Shi (Chinese Patent Pub (207573210U hereinafter “Shi”). 
Re-claim 14, Mao as modified teaches the vibration motor according to claim 1. 
Mao fails to explicitly teach wherein a side of the suspending frame that the side facing the fixing frame is provided with a first pillar; a side of the fixing frame that the side facing the suspending frame is provided with a second pillar accordingly; and the elastic support comprises a first fixing end connected with the first pillar, a second fixing end connected with the second pillar and a bending portion connected between the first fixing end and the second fixing end.  
However, Shi teaches wherein a side of the suspending frame (11,inside) that the side facing the fixing frame (12) is provided with a first pillar (32); a side of the fixing frame (side of 11) that the side facing the suspending frame (12) is provided with a second pillar (pillar at end of 12, with 32) accordingly; and the elastic support (30) comprises a first fixing end (annotated Fig.4) connected with the first pillar  (annotated Fig.4), a second fixing end connected with the second pillar  (annotated Fig.4) and a bending portion  (annotated Fig.4)connected between the first fixing end and the second fixing end  (annotated Fig.4).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the vibrator disclosed by Mao wherein a side of the suspending frame that the side facing the fixing frame is provided with a first pillar; a side of the fixing frame that the side facing the suspending frame is provided with a second pillar accordingly; and the elastic support comprises a first fixing end connected with the first pillar, a second fixing end connected with the second pillar and a bending portion connected between the first fixing end and the second fixing end as shown by Shi to improve the stability of vibration of the product and improve vibration sense of the motor (Shi, Page 4, P[1]).

    PNG
    media_image7.png
    930
    663
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    506
    915
    media_image8.png
    Greyscale

Re-claim 16, Mao as modified disclose the vibration motor according to claim I. 
Mao as modified fails to explicitly teach wherein the vibration motor comprises four elastic supports arranged at intervals out of the drive coil.
However, Shi teaches wherein the vibration motor comprises four elastic supports (30) arranged at intervals out of the drive coil (41 ,see Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the vibrator disclosed by Mao wherein the vibration motor comprises four elastic supports arranged at intervals out of the drive coil as shown by Shi to improve the stability of vibration of the product and improve vibration sense of the motor (Shi, Page 4, P[1]).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Re-claim 15 recites “inter alia “15. The vibration motor according to claim 14, wherein the bending portion comprises an arc extending portion, a first inclined extending portion that is inclined and connected between the arc extending portion and the first fixing end, and a second inclined extending portion that is inclined and connected between the arc extending portion and the second fixing end; the first inclined extending portion and the second inclined extending portion are inclined and extended to the arc extending portion from the first fixing end and the second fixing end with a 8distance between the first inclined extending portion and the second inclined extending portion gradually decreasing.”

    PNG
    media_image9.png
    516
    641
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    721
    626
    media_image10.png
    Greyscale


The prior art of record combination teach a vibration motor with elastic portions and pillars,  however the prior art of record fail to teach the combination of claim s 15,14, and claim 1 together with a vibration motor having pillars and elastic structure with the structure as detailed and claimed in claim 15 and 14 and claim 1 altogether, none of the prior art of record nor ip.com search or WIPO search or PLUS Search teach “1. A vibration motor, comprising a fixing frame, a suspending frame, an iron core, a drive coil, an elastic support, and a magnetic steel assembly; wherein the suspending frame is suspended and supported over the fixing frame by the elastic support; the iron core is installed on the fixing frame; the drive coil is wound around an outside wall of the iron core; the magnetic steel assembly is installed on the suspending frame and disposed at intervals on a periphery of the iron core; the magnetic steel assembly comprises a first magnetic steel, a second magnetic steel and a third magnetic steel that are superimposed in order; polarity directions of the first magnetic steel and third magnetic steel are parallel with a central axis of the drive coil, a polarity direction of the second magnetic steel is perpendicular to the central axis of the drive coil; a side of the first magnetic steel that the side facing the second magnetic steel has the same polarity with a side of the third magnetic steel that the side facing the second magnetic steel; and sides of the first and third magnetic steels that the sides being close to the second magnetic steel have the same polarity with a side of the second magnetic steel that the side being close to the drive coil. 14. The vibration motor according to claim 1, wherein a side of the suspending frame that the side facing the fixing frame is provided with a first pillar; a side of the fixing frame that the side facing the suspending frame is provided with a second pillar accordingly; and the elastic support comprises a first fixing end connected with the first pillar, a second fixing end connected with the second pillar and a bending portion connected between the first fixing end and the second fixing end, 15. The vibration motor according to claim 14, wherein the bending portion comprises an arc extending portion, a first inclined extending portion that is inclined and connected between the arc extending portion and the first fixing end, and a second inclined extending portion that is inclined and connected between the arc extending portion and the second fixing end; the first inclined extending portion and the second inclined extending portion are inclined and extended to the arc extending portion from the first fixing end and the second fixing end with a 8distance between the first inclined extending portion and the second inclined extending portion gradually decreasing.”   
The above combination is unique and is not taught or suggested by any of the prior art of record, nor any search above.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834